Citation Nr: 1012440	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected residuals of a shell fragment wound of 
left middle finger with tendon laceration and rupture, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for the 
service-connected residuals of a perforating shell fragment 
wound of the right foot with an open fracture of the right 
first metatarsal.  

3.  Entitlement to an initial compensable rating for the 
service-connected scarring of the left arm.  

4.  Entitlement to an initial compensable rating for the 
service-connected scarring of the left posterolateral and 
lateral chest wall.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 2004 to May 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2009.  The 
transcript has been associated with the Veteran's claims 
file.  

As the Veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized the issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of 
the grant of compensation.  

The issue of service connection for loss of vision was 
withdrawn by the Veteran in January 2008.  

An issue of service connection for posttraumatic stress 
disorder was the subject of a VA performed in February 2010.  
This matter is referred to the RO for any indicated action.  

The issues of increased ratings for the service connected 
left arm and chest scarring are addressed in the REMAND 
portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  The service-connected residuals of tendon laceration and 
rupture of the left middle finger due a shell fragment wound 
injury is shown to be manifested by degenerative changes and 
deformity of the head of the third metacarpal and a flexion 
contracture resulting in unfavorable ankylosis .  

3.  The service-connected residual scarring due to the shell 
fragment wound of the left middle finger is shown to be 
productive of a disability picture that more closely 
approximates that of an unstable scar.   

4.  The service-connected residuals of the perforating shell 
fragment wound with an open fracture of the right first 
metatarsal is shown to be productive of a disability picture 
that more nearly approximates that of a severe overall 
injury involving the right foot.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected residuals 
of residuals of tendon laceration and rupture of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 including Diagnostic 
Code 5307-5229 (2009).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected scar of the left proximal 
interphalangeal joint have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118 including 
Diagnostic Codes 7802, 7803, 7804, 7805 (2008).  

3.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected residuals of open 
fracture of the right first metatarsal have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10 including Diagnostic Code 5284 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 
2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

The Board is also aware of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating 
criteria).  

In the August 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for his 
service connected disability, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Furthermore, the Veteran was 
advised of how disability ratings and effective dates were 
assigned.

In the February 2009 letter, the RO also advised the Veteran 
of how disability ratings and effective dates were assigned.  
Moreover, the RO advised the Veteran that to substantiate 
his claim the Veteran should submit evidence as to the 
nature and symptoms of the condition; severity and duration 
of the symptoms; impact of the condition and symptoms on 
employment and daily life.  

The case was thereafter readjudicated in a June 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or a supplemental statement of 
the case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki 
v. Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  
Hence, the Board finds that the VCAA notice requirements 
have been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the post service VA treatment records, VA 
examinations, statements from the Veteran's representative, 
and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in July 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in 
the claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

A finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath, 1 Vet. 
App. at 593.

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code (DC) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Finally, when evaluating musculoskeletal disabilities VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 
5003, even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  


Evaluation for Residuals of a Tendon Laceration and Rupture 
of the Left Hand

The Veteran seeks an increased evaluation for his left 
middle finger disability, which is characterized as 
residuals of tendon laceration and rupture of the left hand.  
This disability and its symptomatology are not specifically 
addressed by any diagnostic criteria in the rating schedule.  

The RO has therefore properly elected to assign an 
evaluation under Diagnostic Code 5307-5229, by analogy.  See 
38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Analogous ratings consider the affected function, 
the anatomical location of the disability, and the symptoms 
displayed to evaluate an unlisted disability.  38 C.F.R. § 
4.20.  As discussed later, the Board agrees that Code 5307-
5229 is the most appropriate analogous Code.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2009).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm 
and hand (Diagnostic Codes 5307 through 5309); 3 muscle 
groups for the foot and leg (Diagnostic Codes 5310 through 
5312); 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318); and 5 muscle groups 
for the torso and neck (Diagnostic Codes 5319 through 5323).  
38 C.F.R. § 4.55(b) (2009).  

A noncompensable evaluation may be assigned for slight 
impairment of flexion of the major or minor wrist and 
fingers; muscles arising from internal condyle of humerus; 
flexors of the carpus and long flexors of fingers and thumb, 
pronator; 10 percent when moderate (major or minor); 30 
percent (20 percent minor) when moderately severe; and 40 
percent (30 percent minor) when severe.  38 C.F.R. § 4.73 
(2009); Diagnostic Code 5307 (2009).  

The cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2009).  Evaluation of muscle 
injuries as slight, moderate, moderately severe, or severe, 
is based on the type of injury, the history and complaints 
of the injury, and objective findings.  38 C.F.R. § 4.56(d) 
(2009).  

A moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use. Objective 
findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue. 38 C.F.R. § 4.56 (d)(2) 
(2009).  

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size 
or a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability 
to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of a missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side may 
be considered.  Tests of strength and endurance of the 
muscle groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3) (2009).  

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound 
due to a high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of a high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  38 C.F.R. § 
4.56(d)(4) (2009).  

Currently, the service-connected left middle finger 
disability is rated under 5307-5229.  

Initially, the Board notes that the Veteran could be 
evaluated under Diagnostic Code 5230 for limitation of 
motion of the fingers. This would not be to the Veteran's 
advantage, however, as he already has a 10 percent 
evaluation for his left hand disability under the currently-
applied rating criteria.  

Unfavorable or favorable ankylosis of the long finger shall 
be rated at 10 percent.  Note: Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 38 C.F.R. § 4.71a (2009), Diagnostic 
Codes 5226, 5227 (2009).

The Board notes there is no evidence to suggest the presence 
of a disability picture that is consistent with amputation 
of the middle finger to support the assignment of a higher 
evaluation under the provisions of Diagnostic Code 5154. 

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees may be rated 10 percent.  

A no percent rating is provided where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees. For limitation of motion of the 
ring or little finger, any limitation of motion is rated no 
percent. 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 
(2009).  

An April 2005 service treatment record (STR) noted that the 
left middle finger wound involving the proximal 
interphalangeal joint was healing well, but there were signs 
of infections.  

A May 2005 STR indicated that the Veteran's finger had been 
irrigated and debrided initially in Balad, Iraq, with repeat 
irrigations and debridments in April and delayed primary 
closure of the finger wound.  The treating physician noted 
that the Veteran presented with left middle finger proximal 
interphalangeal joint extensor lag.  

A June 2005 STR noted that the Veteran reported having pain 
in his left finger.  Percocet along with 800 mg of ibuprofen 
were prescribed.  The treating physician noted an open wound 
with tendon involvement.  

A separate June 2005 STR indicated that the Veteran received 
a prescription of Oxycodone for pain, and the treating 
physician indicated some active flexion to 45 degrees.  The 
Veteran was unable to lift more than 5 pounds.  The goal of 
the appointment was to decrease the pain.  

The treating physician noted swelling of the left middle 
finger proximal phalanx and proximal interphalangeal joint.  
Pain was elicited by flexion and extension throughout the 
range of motion of the left middle finger.  

Finally, he noted that the Veteran was left handed and had a 
decreased function in activities of daily living due to a 
decreased range of motion.  A goal of increased strength was 
set.  

In a November 2005 Memorandum at the Brooke Army Medical 
Center, the Veterans commanding officer reported that the 
Veteran was not physically capable of reasonably performing 
his duties as an 11B infantryman.  He went on to note that 
the Veteran's conditions prevented him from performing many 
of the functional activities required of a soldier.  

A September 2005 Medical Evaluation Board decision indicated 
that the Veteran had developed an extensor lag at the distal 
interphalangeal joint as well as contracture of the proximal 
interphalangeal joint of his middle finger.  

On examination, the range of motion revealed a 45 degree 
lack of full extension to approximately 90 degrees of 
flexion at the proximal interphalangeal joint.  

On a September 2005 report of medical history, the Veteran 
reported that he had or had having arthritis, rheumatism, or 
bursitis, as well as, numbness or tingling.  

A September 2005 radiology report indicated that there were 
posttraumatic degenerative changes of the proximal 
interphalangeal joint of the left middle finger.  

During a June 2007 VA examination the Veteran reported 
having undergone two surgeries at Brooke Army Hospital.  He 
had no loss of sensation at the tip of the finger but had 
generalized loss of sensation to 10-gram monofilament device 
surrounding the third proximal interphalangeal joint.  

On examination, the VA examiner noted that, in the neutral 
position, the left third proximal interphalangeal joint was 
at 90 degrees.  The Veteran could fully flex the left third 
finger at the proximal interphalangeal joint to 110 degrees 
compared to the usual 100 degrees.  Passive extension was 
from 90 degrees of flexion to 45 degrees of flexion, limited 
by stiffness.  

The range of motion of the left middle metacarpophalangeal 
joint was 0 to 80 degrees compared to the 90 degrees without 
limitation by pain or stiffness.  Range of motion of the 
distal interphalangeal joint was 0 to 60 degrees compared to 
the usual 70 to 80 degrees without limitation by pain or 
stiffness.  

The VA examiner noted that the Veteran had marked flexion 
deformity of the left third finger at the proximal 
interphalangeal joint with hypertrophy of the bone.  He 
noted that there appeared to be a shortening of the flexor 
tendon similar to a Dupuytren's contracture, but due to 
apposing extensor tendon function.  

The overall appearance of the left hand was noted to be of a 
severe Dupuytren's type contraction of the left third 
finger.  The exact direction of the laceration was 
indeterminable.  The skin was slightly hypertrophic, and the 
scars themselves caused no functional impairment to the left 
hand.  

The VA examiner added that the scar on the dorsum of the 
left third proximal interphalangeal joint was not so 
cosmetically disfiguring as the contracture of the joint was 
unsightly.  

The X-ray evidence at the June 2007 VA examination revealed 
distortion of the distal head of the third proximal phalanx.  
Finally, the VA examiner's diagnosis was that of loss of 
range of motion of the left third proximal interphalangeal 
joint and traumatic arthritis of the same joint caused by 
the shell fragment wound.  

During the September 2009 hearing, the Veteran reported that 
he was left handed (see page 8) and that his left hand was 
sluggish and tingled (see page 11).  

As demonstrated in the record, the service-connected left 
middle finger disability picture is manifested by pain and 
decreased range of motion, bone hypertrophy, severe 
Dupuytren's type contraction, distortion of the distal head 
of the third proximal phalanx, traumatic arthritis, and 
complaints of a sluggish and tingling sensation involving 
the hand.  

Absent a showing of metacarpal joint involvement, an 
increased rating higher than 10 percent is not for 
application on the basis of the Veteran having favorable or 
unfavorable ankylosis of the proximal interphalangeal joint 
of the middle finger in this case.  

However, given the recent findings referable to the scarring 
and contracture of the proximal interphalangeal joint of the 
middle finger, the Board finds that the service-connected 
disability picture more nearly resembles that of an unstable 
scar.  The recent VA examiner in this regard described the 
area of the scar as having a pink and shiny appearance, the 
contraction as being unsightly and the skin as being 
slightly hypertrophic.  

In resolving all reasonable doubt in the Veteran's favor, a 
separate rating of 10 percent for the service-connected 
residual scarring of that finger is warranted.  

Consequently, in addition to the initial rating of 10 
percent for the service-connected left middle finger 
disability based on functional loss, a separate 10 percent 
rating on the basis of having an unstable scar is warranted 
for the period of the appeal.  See Fenderson, supra.  


An Increased Initial Evaluation for Residuals of Open 
Fracture of the Right First Metatarsal

The RO has rated the service-connected right first 
metatarsal fracture residuals in accordance with Diagnostic 
Code 8521-5310.  

However, the Board finds that the service-connected 
perforating shell fragment wound residuals with a compound 
comminuted fracture of the right first metatarsal in this 
case is more appropriately evaluated under Code 5284 on the 
basis of his sustaining an overall foot injury.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (Boards choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

Significantly, the Veteran is shown to have sustained a 
through-and-through wound entering the dorsum of the right 
foot that exited just proximal to the right fifth metatarsal 
head.  The X-ray studies from the June 2007 VA examination 
revealed a well-healed fracture of the distal right fifth 
metatarsophalangeal joint with arthritis.  

Under 38 C.F.R. § 4.124a, Code 8521, disability ratings of 
10 percent, 20 percent and 30 percent are assigned for 
incomplete paralysis of the external popliteal nerve (common 
peroneal) which is mild, moderate or severe in degree, 
respectively.  A 40 percent rating is warranted for complete 
paralysis.  

The Board notes in this regard there is no showing of a 
disability picture would equate with amputation or loss of 
use of the right foot to support the assignment of an 
evaluation under the provisions of Diagnostic Code 5167.  

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 5284, foot injuries, a rating of 10 
percent is assigned for disabilities of the feet that are 
moderate.  A 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent rating is 
assigned for severe disability. 

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board finds that the Veteran's right foot disability is 
more appropriately compensated by a 30 percent evaluation 
under Diagnostic Code 5284 as a severe injury to the right 
foot.  

In an April 2005 STR, the treating physician noted a right 
great metatarsal fracture with repeat debridement and 
irrigation that had been treated with wet and dry dressing 
changes.  The treating physician noted 3 cm open wounds on 
the dorsal and plantar surfaces of the right foot over the 
great toe metatarsal with signs of infection of the wounds.  
The Veteran was prescribed Percocet for the pain and given a 
wheelchair.  

A separate April 2005 radiologic report noted findings of a 
comminuted extra-articular fracture to the shaft of the 
first metatarsal, with associated soft tissue swelling and 
multiple tiny surrounding shrapnel fragments.  The 
impression was that of comminuted, extra-articular fracture 
to the shaft of the first metatarsal.  

A June 2005 STR notes the Veteran's complaints of right foot 
and ankle pain with some dorsal foot swelling.  

A September 2005 radiology report found there to be interval 
incomplete healing of the comminuted first metatarsal 
fracture as seen by sclerosis and callus formation.  

A September 2005 record indicated that the Veteran underwent 
initial debridement and irrigation in Iraq with repeat 
debridement at the Med Evac Team.  Furthermore, the 
prognosis was that the Veteran was unable to march, run and 
carry gear for long periods of time secondary to pain.  

On a September 2005 Report of Medical History, the Veteran 
reported that he had or had had arthritis, rheumatism or 
bursitis, as well as numbness or tingling; foot trouble; 
impaired use of arms, legs, hands or feet; and broken bones.  

During a June 2007 VA examination, the Veteran reported 
that, after walking 15 minutes he developed aching pain deep 
in the right foot, and that after 30 minutes he would begin 
to walk with a limp due to the pain.  

The VA examiner noted that the X-ray studies revealed a 
well-healed fracture of distal right metatarsal with 
traumatic arthritis and normal appearing metatarsophalangeal 
joint.  The diagnosis was that the Veteran had a healed 
fracture and cutaneous scars as residuals of through-and-
through shell fragment wound of the distal right metatarsal.  

During a September 2009 Board hearing, the Veteran reported 
that his foot cramped up and fatigued a lot and that, while 
kneeling down to work on something low, after five minutes 
his foot would give out completely.  He further reported 
that he could wiggle his big toe but that the two next to it 
are sluggish.  (See page 19).  

Based on a careful review of the record, the Board finds 
that the service-connected right great toe and foot 
disability picture more nearly approximates that of a severe 
foot injury in this case.  Given the location of the 
perforating wound and the nature of the Veteran's current 
right foot complaints, an increased rating of 30 percent is 
for application.  

The record demonstrates a through and through wound by a 
high velocity missile of small size, with repeated 
debridement, prolonged infection, hospitalization for a 
prolonged period, consistent complaints of pain, infection, 
traumatic arthritis, sluggish toes, soft tissue swelling, 
and multiple tiny surrounding shrapnel fragments.  In 
addition, the Board has considered the Veteran's current 
complaints of right foot dysfunction related to the 
perforating shell wound.  

Consequently, in resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that an initial rating 
of 30 percent for the service-connected right foot shell 
fragment wound residuals is warranted for the period of the 
appeal.  See Fenderson, supra.  


ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of a shell fragment wound of the left 
middle finger with a tendon laceration and rupture is 
denied.  

A separate rating of 10 percent for the service-connected 
left middle finger disability of the basis of an unstable 
scar is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
residuals of a perforating shell fragment wound of the right 
foot with an open fracture of the first metatarsal is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


REMAND

The Veteran's August 2006 claim indicated that he 
experienced pain as a result of the scars of the left arm 
and chest.  

The January 2008 VA Form 9 submitted by the Veteran 
indicated that he had pain in his left arm and left chest 
wall.  

During the September 2009 hearing, the Veteran testified 
that his left arm scar was tender (see page 13), and, in 
some spots, had decreased feeling and more sensitivity at 
others.  (See page 14).  He also reported that his chest 
scar was sensitive.  (See page 25).  

During the June 2007 VA examination, the examiner recorded 
no objective findings of pain.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).

Given the Veteran's complaints of having symptomatic scars, 
the Board finds that another VA examination is necessary to 
evaluate the current nature and severity of the service-
connected shell fragment wound residuals of the left arm and 
left chest wall.  

In addition, the Board requests that the VA examination 
address the extent of the shell fragment wounds in terms of 
related muscle injury or damage attributable thereto.  

Any additional treatment records also should be obtained for 
review in connection with the evaluation.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
the service-connected left arm and chest 
wound residuals since January 2008.  

After securing any appropriate consent 
from the Veteran, VA must obtain any 
such treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him of this and 
request him to provide copies.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
current severity of his service-
connected shell fragment wound residuals 
of the left arm and left chest wall.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner in this regard should 
elicit from the Veteran and record a 
complete medical history referable to 
the service-connected shell fragment 
wounds of the left arm and left chest 
wall.  Detailed clinical finding and 
information about any muscle or bony 
damage attributable to these wounds 
should be recorded for rating purposes.  
The examiner also should address the 
Veteran's complaints about the scarring 
of the left arm and left chest wall.  

3.  The RO should notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  To help avoid a future remand, the 
RO must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Following completion of indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to 
the Veteran and his accredited 
representative and afford them a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


